         Case 2:18-cr-20031-DDC Document 52 Filed 01/06/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                            Case No. 18-20031-01-DDC

ANDREW G. EVERHART (01),

            Defendant.
____________________________________


                               MEMORANDUM AND ORDER

       This matter comes before the court on Andrew G. Everhart’s Motion for Compassionate

Release (Doc. 47). The government filed a Response (Doc. 50). And Mr. Everhart replied (Doc.

51). As explained below, the court dismisses the motion for lack of subject matter jurisdiction.

I.     Background

       On May 10, 2018, a grand jury returned an Indictment charging Mr. Everhart with sexual

exploitation of children by possessing and receiving child pornography. Doc. 1 at 1. He pleaded

guilty to both counts of the Indictment without entering a plea agreement. Doc. 26. Mr.

Everhart faced a Sentencing Guideline range of 97 to 121 months’ imprisonment. Doc. 34 at 13

(PSR ¶ 72). On May 30, 2019, the court sentenced Mr. Everhart to a below-guidelines sentence

of 78 months’ imprisonment. Doc. 39 at 2. He is now serving that sentence at FCI Forrest City

Low in Forrest City, Arkansas. See Andrew G. Everhart, Register No. 29223-031,

https://www.bop.gov/inmateloc/ (last visited Jan. 5, 2021).

       On September 3, 2020, Mr. Everhart filed a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A) (Doc. 47). The court now recites the law governing this type of motion.
          Case 2:18-cr-20031-DDC Document 52 Filed 01/06/21 Page 2 of 7




II.     Legal Standard

        “‘Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute[.]’” United States v. James, 728 F. App’x 818, 822 (10th

Cir. 2018) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

“After entry of final judgment, a district court has jurisdiction only to the extent permitted by

statute or rule.” Id.

        Title 18 U.S.C. § 3582(c) announces a general rule that the “court may not modify a term

of imprisonment once it has been imposed[.]” But the statute also recognizes certain exceptions.

Even after it has imposed a term of imprisonment, the sentencing court may modify that term

“upon motion of the defendant after [1] the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

[2] the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). “Under that statute, a district court

may reduce a sentence if, after considering any applicable sentencing factors in 18 U.S.C. §

3553, it finds ‘extraordinary and compelling reasons warrant such a reduction’ and the ‘reduction

is consistent with applicable policy statements issued by the Sentencing Commission.’” United

States v. Haynes, 827 F. App’x 892, 895 (10th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)).

“Unless the basis for resentencing falls within one of the specific categories authorized by

section 3582(c), the district court lack[s] jurisdiction to consider [defendant’s] request.” United

States v. Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (citations and internal quotation marks

omitted) (vacating district court’s Order denying motion under § 3582(c)(1)(A) and remanding

with instructions to dismiss motion for lack of jurisdiction); see also United States v. Harris, No.




                                                  2
          Case 2:18-cr-20031-DDC Document 52 Filed 01/06/21 Page 3 of 7




15-40054-01-DDC, 2020 WL 7122430, at *1–2 (D. Kan. Dec. 4, 2020) (discussing our Circuit’s

reading of § 3582(c) as jurisdictional).

III.   Discussion

       A.      Exhaustion or Lapse Under 18 U.S.C. § 3582(c)(1)(A)

       An inmate seeking compassionate release under § 3582(c)(1)(A) must first “request that

the BOP file a compassionate-release motion on his behalf to initiate his administrative

remedies.” United States v. Springer, 820 F. App’x 788, 791 (10th Cir. 2020) (citations

omitted); see also 18 U.S.C. § 3582(c)(1)(A). The court properly may consider a defendant’s

motion under § 3582(c)(1)(A) filed after “the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility[.]” 18 U.S.C. § 3582(c)(1)(A). “In other words, if a

warden lets 30 days pass without responding to an inmate’s request under § 3582(c)(1)(A), the

inmate may proceed directly to file a motion with the court who imposed the prison term.”

Harris, 2020 WL 7122430, at *2–3 (discussing competing readings of “the lapse of 30 days”).

       Here, Mr. Everhart submitted a request for compassionate release to the Warden on June

21, 2020. Doc. 47 at 8–10. More than 30 days later, the Warden denied the request on July 29,

2020. Id. at 8. The government concedes that this circumstance satisfies the statutory

exhaustion requirement. See Doc. 50 at 8. The court agrees.

       B.      Whether Mr. Everhart Shows Extraordinary and Compelling Reasons Exist

       The government also concedes that Mr. Everhart demonstrates medical conditions during

the COVID-19 pandemic that qualify under § 3582(c)(1)(A)(i) as “compelling and

extraordinary” by Department of Justice and Centers for Disease Control and Prevention (CDC)

standards. Doc. 50 at 15. The court agrees.




                                                3
         Case 2:18-cr-20031-DDC Document 52 Filed 01/06/21 Page 4 of 7




       Mr. Everhart asserts that he suffers from various medical conditions including asthma,

hypertension, and Graves’s disease. See Doc. 47 at 9; see also Doc. 47 at 17 (listing medications

including albuterol inhaler used “as needed for asthma attacks”). Hypertension and moderate-to-

severe asthma fall within the CDC’s list of conditions that “might” place someone “at an

increased risk for severe illness from the virus that causes COVID-19[.]” CDC, People with

Certain Medical Conditions (updated Dec. 29, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Jan. 5, 2021).

       Mr. Everhart also tested positive for COVID-19 and has been at times both asymptomatic

and symptomatic. See Doc. 47 at 7 (explaining that after testing “positive asymptomatic in late

March early April[,]” defendant “started showing symptoms [he is] still suffering from chest

congestion, shortness of breath, sinus, and a chronic cough”). More recently, he has tested

negative for COVID-19. Doc. 51 at 4. But Mr. Everhart asserts that his “prolonged COVID-19

recovery symptoms pose an independent risk of serious illness or death.” Id.

       And the government acknowledges that Mr. Everhart does not necessarily pose a direct

and immediate danger to society at large. See Doc. 50 at 16. Satisfied that extraordinary and

compelling reasons exist here, the court next considers whether the relevant sentencing factors

under 18 U.S.C. § 3553(a) warrant the sentence modification Mr. Everhart requests.

       C.      Whether 18 U.S.C. § 3553(a)’s Sentencing Factors Support Modification

       The government opposes Mr. Everhart’s motion because, it argues, § 3553(a)’s

sentencing factors disfavor his request. Id. The United States asserts that “a reduction to time-

served would run counter relative to the nature and seriousness of his offense and the need for

his sentence to provide just punishment and otherwise promote respect for the law.” Id.; see also

18 U.S.C. § 3553(a)(1)–(2)(A).



                                                 4
          Case 2:18-cr-20031-DDC Document 52 Filed 01/06/21 Page 5 of 7




       The difference between a defendant’s original sentence and proposed modified sentence

is proportional to the difference in the court’s § 3553(a) analysis necessary to render the sentence

reduction appropriate under § 3582(c)(1)(A). See United States v. Johnson, No. 15-40064-01-

DDC, 2020 WL 5981676, at *5–6 (D. Kan. Oct. 8, 2020) (discussing analysis of § 3553(a)

factors under § 3582(c)(1)(A)).

       If a proposed modified sentence strays too far from the original sentence, the § 3553(a)

factors cannot support the sentence reduction, even where a defendant faces extraordinary and

compelling circumstances. See United States v. Pope, No. 16-10039-JTM, 2020 WL 5704270, at

*1 (D. Kan. Sept. 24, 2020) (“This court has concluded that compassionate release based on

COVID-19 related concerns should be denied where the resulting sentence would materially

depart from an appropriate § 3553(a) sentence” (citations omitted)); United States v. Kaufman,

No. 04-40141-1-JTM, 2020 WL 4196467, at *2 (D. Kan. July 21, 2020) (“Even when an older

inmate faces some serious medical condition, compassionate release should be denied if it would

radically alter the appropriate § 3553 sentence.” (citations omitted)). For example, Kaufman

denied defendant’s motion for compassionate release where defendant was “not (as in many of

the reported covid-19 decision[s]) seeking a reduction of sentence which would allow him to

leave prison a few months ahead of his scheduled departure” but rather sought “a time-served

sentence which would cut in half his . . . sentence[.]” Id.

       The court’s recent Orders granting compassionate release under § 3582(c)(1)(A) reflect

the analysis comparing the original and modified sentences. See, e.g., Johnson, 2020 WL

5981676, at *5 (concluding that a modified sentence replacing remaining term of imprisonment

with home confinement adequately reflected the pertinent § 3553(a) factors in aggregate where

defendant had “served most of his term of imprisonment”); United States v. Edwards, No. 17-



                                                 5
          Case 2:18-cr-20031-DDC Document 52 Filed 01/06/21 Page 6 of 7




40093-01-DDC, 2020 WL 7263880, at *3 (D. Kan. Dec. 10, 2020) (concluding that a modified

sentence adequately reflected the pertinent § 3553(a) factors in aggregate where defendant had

served nearly 95% of his sentence and already had transferred to a residential reentry center).

       Here, Mr. Everhart is set to complete his term of imprisonment on December 6, 2024.

See Andrew G. Everhart, Register No. 29223-031, https://www.bop.gov/inmateloc/ (last visited

Jan. 5, 2021). So, roughly 47 months, or 60% of his 78-month term of imprisonment remain.

       He asks the court to modify his sentence by (1) reducing his term of imprisonment to

time served, (2) adding a corresponding term of home confinement to the conditions of his

supervised release, and (3) extending his overall term of supervised release. See Doc. 51 at 7.

To grant this request would reduce the severity of Mr. Everhart’s sentence dramatically. The

extent of that severity reduction is the difference between (1) 47 months of imprisonment and (2)

47 months of home confinement.

       Replacing a period of imprisonment with a corresponding period of home confinement

can mitigate the extent to which the sentence modification reduces the severity of the total

sentence. See Johnson, 2020 WL 5981676, at *6 (discussing how replacing period of

imprisonment with home confinement affects severity of total sentence). But home confinement

and imprisonment generally are not equivalent. See id.

       Here, because home confinement would replace more than 60% of the term of

imprisonment, the sentence modification is substantial. A conclusion that this modified sentence

is “sufficient . . . to comply with the purposes” § 3553(a)(2) sets forth would require a significant

change in the court’s view of § 3553(a)’s factors. Given the COVID-19 pandemic and Mr.

Everhart’s various health conditions, the court’s assessments of various factors under § 3553(a)

have shifted. Several factors favor a lesser sentence today than when the court considered them



                                                  6
          Case 2:18-cr-20031-DDC Document 52 Filed 01/06/21 Page 7 of 7




during Mr. Everhart’s 2019 sentencing. But those factors have not shifted enough for the court

to conclude that the § 3553(a) factors in aggregate justify the modified sentence.

       The modified sentence would not reflect the applicable sentencing factors and would not

comply with the purposes set forth in § 3553(a)(2). Thus, modification of the imposed term of

imprisonment is not warranted under § 3582(c)(1)(A)(i). Since Mr. Everhart’s motion fails to

satisfy the statutory requirements, the court lacks subject matter jurisdiction and must dismiss the

matter. See Saldana, 807 F. App’x at 819.

IV.    Conclusion

       After considering the factors in § 3553(a), the court concludes that the extraordinary and

compelling reasons that Mr. Everhart asserts do not warrant the requested sentence modification.

Section 3582(c)(1)(A) thus does not authorize the court to grant the relief Mr. Everhart seeks.

The court thus dismisses the Motion for Compassionate Release without prejudice for lack of

subject matter jurisdiction.

       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Everhart’s Motion for

Compassionate Release (Doc. 47) is dismissed for lack of subject matter jurisdiction.

       IT IS SO ORDERED.

       Dated this 6th day of January, 2021, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                 7
